Grant, J.
The plaintiff is an Illinois corporation, engaged in manufacturing and selling road scrapers and other machines for grading and repairing highways. The defendants are, respectively, residents of three different road districts of the township of Crystal. Plaintiff sold and delivered to the defendants one of its machines for the sum of 1235, to he paid in five annual installments of 147 each. Five promissory notes were given. This suit is based upon the first note, which was signed by each and all of the defendants, and reads as follows:
“Western Wheel Scraper Co.’s Contract for Districts.
“847.00. Aug. 12, 1889.
“June 1, after date, we, residents of districts Nos: 1, 11, and 6, in Crystal township, Montcalm county, Mich., promise to pay to the order of Western Wheel Scraper Co. 847, with interest at 6 per cent, per annum after May 1, 1890, at the Carson City Savings Bank, Carson City, Mich., for value received, first, payment for one Western Beversible Boad Grader, to be paid by'us in proportion to road tax in above-mentioned districts on lands and property which we now own and occupy in said districts, on which we now pay road tax.”
The sole question is whether this note imposes a joint or a several liability. We think that but one construction can be placed upon this instrument. Bach maker thereby agreed to pay the amount found due in proportion to his road tax. Plaintiff’s counsel argue that it is unreasonable and incredible that a business corporation should assume the determination of the amount due ^from each maker, and contemplate the bringing of 20 suits to collect the *341amount. . If this be true, it would seem equally unreasonable and incredible that each maker contemplated his individual liability for the entire amount, and the bringing of 19 other suits to enforce contribution. There is no ambiguity on the face of the instrument. It creates a separate, and not a joint, liability.
Judgment affirmed.
The other Justices concurred.